Citation Nr: 0835622	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In November 2006, the veteran withdrew 
her request for a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability was not present in service or 
manifested in the first post service year.  

2.  The veteran's hearing loss disability is not the result 
of disease or injury during her active naval service.  

3.  Tinnitus was not present in service or manifested in the 
first post service year.  

4.  The veteran's tinnitus is not the result of disease or 
injury during her active naval service.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has a hearing loss and tinnitus 
as the result of noise exposure during her active service.  
She served as an aircraft controller and reports that she was 
exposed to noise from sources such as aircraft and loud 
speakers.  She avers that noise exposure during service 
resulted in a hearing loss and tinnitus.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in April 2005.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of supplemental statements of 
the case issued in June 2005 and September 2005.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
notice pertaining to ratings and effective dates, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was sent in March 2006.  The date of this notice did 
not prejudice the veteran because the claim is being denied, 
so ratings and effective dates will not be assigned.  


Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  Her 
available post-service treatment records have also been 
obtained.  The veteran has had a VA examination and a medical 
opinion has been obtained.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).   

An organic disease of the nervous system, including 
sensorineural hearing loss and tinnitus, may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In this case there 
is no competent medical evidence that a hearing loss or 
tinnitus was manifested within the first year after the 
veteran completed her active service.  38 C.F.R. § 3.159 
(2007).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

Evidence Supporting the Claim

The veteran's claim is supported by several statements from 
her to the effect that her work, in service, exposed her to 
noise from sources including loud speakers and aircraft.  She 
reports that she had a hearing loss and tinnitus upon leaving 
service.  

The veteran's husband of many years also supports her claim 
with his statements to the effect that she was not otherwise 
exposed to noise and that her parents did not have hearing 
loss.  

Evidence Against the Claim

The service medical records show that the veteran's hearing 
was 15/15, for right and left ears, when she was examined for 
service in May 1944.  The United States Court of Veterans 
Appeals (Court) has established the 15/15 is normal.  Smith 
v. Derwinski, 2 Vet. App. 137, 140 (1992).  The service 
medical records do not document any ear diseases or injuries, 
hearing loss, or tinnitus.  On examination for separation 
from service, in January 1946, no ear diseases or defects 
were apparent.  Hearing, right and left, was 40/40 for watch, 
20/20 for coin click, 15/15 for whispered voice, and 15/15 
for spoken voice.  Binaural spoken voice was 15/15.  

Following service, many years passed without documentation of 
a hearing loss or tinnitus.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The report from a private audiologist shows that the veteran 
presented in February 1997 with a history of a gradual onset 
of hearing loss during the past many years.  She noted 
increased problems in communication.  She denied a history of 
ear infections, but did have occasional tinnitus.  Other 
auditory history was negative.  Private audiologic 
evaluation, in February 1997, showed pure tone thresholds, in 
decibels, were as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
25
30
40
45
55
55
LEFT
25
35
35
45
50
50

Speech audiometry showed a speech recognition ability of 92 
percent in each ear.  The private audiologist diagnosed a 
bilateral mild to moderate sensory loss.  Speech 
discrimination was considered to be excellent.  Tympanograms 
and reflexes were normal.  Subsequent notes show the veteran 
was doing well with hearing aids.  

On VA audiological examination, in January 2005, the veteran 
reported that a hearing loss and tinnitus became more 
noticeable in the 1980's.  She had difficulty hearing and 
understanding conversational speech.  She reported 
significant noise exposure during service, working as a 
control tower operator at a naval air station.  She stated 
that she was exposed to loud noise constantly and did not 
have hearing protection.  She denied any occupational or 
recreational noise exposure or history of ear pathology or 
disease.  On the authorized VA audiologic evaluation in 
January 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
45
60
65
65
65
63.8
LEFT
45
55
60
65
60
60.0

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 66 percent in the left ear.  
The diagnosis was a mild to moderate severe sensorineural 
hearing loss in the right and left ears.  The claims file was 
reviewed and it was noted that a hearing loss and tinnitus 
were first document in 1997, approximately 51 years after 
service.  From review of the audiograms done in 1997 and 
2005, the hearing loss appeared to be presbycusic in nature.  
[Presbycusis- a progressive, bilateral symmetrical perceptive 
hearing loss occurring with age.  Dorland's Illustrated 
Medical Dictionary, 1349 (28th ed., 1994).]  The examiner 
felt that there was insufficient evidence to support a claim 
of service-connected hearing loss or tinnitus at that time.  

Conclusion

As lay witnesses, the veteran and her husband are competent 
witnesses to report what they actually experienced and to 
describe a continuity of symptomatology over the years.  
38 C.F.R. §§ 3.159, 3.303 (2007).  However, the actual 
records made at the time of service are significantly more 
probative than the recollection of the lay witnesses.  In 
this case, the normal findings on separation examination, the 
many years without documented medical findings, and the 
medical opinion as to the age related nature of the hearing 
loss form a preponderance of evidence that outweighs the 
veteran's memory and lay analysis.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


